Case 1:18-cv-03260-PKC-RER Document 116 Filed 01/13/21 Page 1 of 1 PageID #: 4738




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MICHAEL GRECCO PRODUCTIONS, INC.,

                                Plaintiff,
                                                          Case No. 18 Civ. 03260 (PKC) (RER)
                         v.
                                                          NOTICE OF APPEARANCE

  ALAMY INC. and ALAMY LTD.

                                  Defendants.


  To:    The Clerk of this Court and all parties of record:

         I certify that I am admitted to practice before this Court, and I appear in the above-

  referenced action as counsel for defendants Alamy Inc. and Alamy Ltd.

                                                Respectfully Submitted,

  Dated: January 13, 2021                       COWAN, DEBAETS, ABRAHAMS
         New York, New York                     & SHEPPARD LLP


                                                By:   /s/ Sara Gates
                                                        Sara Gates
                                                        41 Madison Avenue, 38th Floor
                                                        New York, New York 10010
                                                        Tel.: (212) 974-7474
                                                        Fax: (212) 974-8474
                                                        sgates@cdas.com

                                                       Attorneys for Defendants Alamy Inc. and
                                                       Alamy Ltd.
